 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      VENICE PI, LLC,
 8                          Plaintiff,
                                                     C17-1160 TSZ
 9         v.
                                                     MINUTE ORDER
10    LETHA HUSEBY,
11                          Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
             (1)   Defendant Letha Huseby’s motion for a judgment on the merits dismissing
14
     this case with prejudice, docket no. 60, is DENIED.
15        (2)      Plaintiff’s claims against Huseby having been dismissed without prejudice
   and with leave to amend, see Order (docket no. 58), and plaintiff having filed written
16 notice of its intent not to file a Second Amended Complaint, docket no. 59, the Clerk is
   DIRECTED to CLOSE this case.
17
          (3)      The Clerk is further DIRECTED to send a copy of this Minute Order to all
18 counsel of record.

19         Dated this 14th day of June, 2019.

20
                                                    William M. McCool
21                                                  Clerk

22                                                  s/Karen Dews
                                                    Deputy Clerk
23

     MINUTE ORDER - 1
